TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR RECONSIDERATION EN BANC



NO. 03-08-00353-CV


Appellant, Cambridge Holdings, Ltd.// Cross-Appellant,
The Cambridge Condominiums Council of Owners

v.

Appellee, The Cambridge Condominiums Council of Owners// Cross-Appellee,
Cambridge Holdings, Ltd.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-05-002606, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


O R D E R
PER CURIAM

		The appellees have filed a motion for reconsideration en banc.  The motion is denied.
		It is ordered August 31, 2010. 




Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson;
     Dissenting Opinion by Justice Henson;
     Chief Justice Jones not participating